Citation Nr: 1514781	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  12-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee osteoarthritis.

2.  Entitlement to an increased disability rating (or evaluation) for right knee osteoarthritis, in excess of 10 percent for the period from September 9, 2009 to February 19, 2013, and in excess of 20 percent for the period from February 19, 2013.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1980 to September 1984, and from March 1988 to March 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In the March 2012 VA Form 9, the Veteran requested a videoconference hearing before the Board.  In a May 2013 letter, the RO notified the Veteran that a Board videoconference hearing had been scheduled for June 2013; however, the Veteran informed the RO that he would be unable to appear for the hearing and did not request a new or rescheduled hearing.  See June 2013 VA Form 21-4138.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

During the pendency of the appeal, the RO issued an April 2013 rating decision assigning an increased disability rating of 20 percent for right knee osteoarthritis, effective February 19, 2013.  Because the RO did not assign the maximum disability rating possible for the entire rating period on appeal, the appeal for an increased rating for right knee osteoarthritis remains before the Board as characterized on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran has a current disability of left knee degenerative joint disease.  

2.  The Veteran is currently service connected for right knee osteoarthritis.

3.  The current left knee degenerative joint disease is not caused or permanently worsened in severity by the service-connected right knee osteoarthritis. 

4.  The Veteran did not have chronic symptoms of left knee degenerative joint disease in service or continuous symptoms of left knee degenerative joint disease since service separation.

5.  Left knee degenerative joint disease did not manifest to a compensable degree within one year of service separation.

6.  Left knee degenerative joint disease is not related to service.  

7.  For the rating period from September 9, 2009 to February 19, 2013, the service-connected right knee disability manifested symptoms including right knee flexion to 114 degrees, extension to 0 degrees, osteoarthritis, joint "locking," painful motion, weakness, stiffness, swelling, redness, giving way, lack of endurance, fatigability, deformity, dislocation, and functional impairment including use of a cane and leg brace, pain when bending or straightening the knee, difficulty getting up, and an inability to stand for prolonged periods.  

8.  For the period from February 19, 2013, the service-connected right knee disability manifested right knee flexion to 100 degrees, right knee extension to 
5 degrees, osteoarthritis, joint "locking," painful motion, and swelling.





CONCLUSIONS OF LAW

1.  The criteria for service connection for left knee degenerative joint disease, to include as secondary to service-connected right knee osteoarthritis, have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014). 

2.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period, the criteria for an increased disability rating of 20 percent, but no higher, for right knee osteoarthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim or claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In an October 2009 letter sent prior to the initial denial of the claims in October 2010, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, Social Security Administration disability benefit records, VA examination and medical opinion reports, and the Veteran's written statements.

VA most recently examined the Veteran's knees in August 2014.  The VA examiner reviewed the claims folder, discussed past and present symptomatology with the Veteran, and provided clinical observations.  As to the service-connected right knee osteoarthritis, the VA examiner reported on the relevant disability rating criteria.  As to the non-service-connected left knee disorder, the VA examiner provided an opinion as to whether the left knee disorder was caused by or a result of service, with supporting rationale.  The VA examiner also provided an opinion as to whether the left knee disorder was caused or aggravated by the service-connected right knee osteoarthritis.  As the August 2014 VA examiner's aggravation opinion was not supported by adequate rationale, VA obtained an addendum opinion in October 2014, which provided an aggravation opinion with a sufficiently clear and well-reasoned rationale.  For these reasons, the Board finds that the August 2014 VA examination report and medical opinion, and the October 2014 addendum medical opinion are adequate for rating purposes, and that no further medical examination or medical opinion is needed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  In this case, left knee degenerative joint disease (DJD) - a form of arthritis - qualifies as a "chronic disease" under 38 C.F.R. § 3.309(a).  See Dorland's Illustrated Medical Dictionary 1344 (32d ed. 2012) (DJD, "osteoarthritis," and "degenerative arthritis" are interchangeable terms).  "Degenerative joint disease, or osteoarthritis, is defined as arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening."  Webster's Medical Desk Dictionary 501 (1986).  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential decision citing medical authority to show that degenerative joint disease is a form of arthritis); Greyzck v. West, 12 Vet. App. 288, 291 (1999) (nonprecedential decision recognizing Stedman's Medical Dictionary 9, 1267 (26th ed.1995) for the proposition that "degenerative joint disease" and "degenerative arthritis" are forms of arthritis subject to presumptive service connection).  
  
With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as degenerative joint disease, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.
  
In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Left Knee Disorder

The Veteran contends that a current left knee disorder is related to the service-connected right knee disability.  Specifically, the Veteran attributes the onset of left knee pain, and subsequent left knee degenerative joint disease, to favoring the left leg because of pain associated with the service-connected right knee disability.   See March 2008 VA examination report.  

Initially, the Board finds that the Veteran has a current disability of left knee degenerative joint disease.  Left knee degenerative joint disease was diagnosed during the August 2014 VA examination after x-ray testing.  In this case, the Veteran reported onset of left knee pain in 2007, or several years after the onset of symptoms of the service-connected right knee disability, which date back to at least 1985.  See January 1985 VA examination report.

The Veteran is currently service connected for right knee osteoarthritis.  The RO granted service connection for right knee osteoarthritis in the May 2008 rating decision.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current left knee degenerative joint disease is caused or aggravated by (permanently worsened in severity due to) the service-connected right knee osteoarthritis.  In the October 2014 VA medical opinion, the VA examiner opined that it is less likely than not that the Veteran's left knee degenerate joint disease was aggravated by the service-connected right knee osteoarthritis.  The VA examiner explained that the medical literature is scant for sufficient medically-based, clinical evidence to support a nexus between a right knee condition and delayed onset of a contralateral left knee condition.  As explained by the October 2014 VA examiner, the knee joints demonstrate similar function but work independently of each other.

Although the October 2014 VA examiner specifically stated (twice) that it is "less likely than not that the Veteran's claimed left knee condition was not aggravated by his adjacent service-connected right knee [disability]," the Board finds that the context demonstrates that the double negative phrase was used in error.  The October 2014 VA examiner's rationale clearly indicates the opinion that it is, instead, less likely than not that the left knee disorder was aggravated by the service-connected right knee disability.  In addition to the discussion above, the October 2014 VA examiner also expressed agreement with the August 2014 VA examiner, who opined that it was less likely than not that the left knee disorder was aggravated by the service-connected right knee disability.  For these reasons, the Board finds that the October 2014 VA medical opinion provides evidence to support a finding that it less likely than not that the left knee degenerative joint disease was aggravated by the service-connected right knee osteoarthritis despite using language that may suggest otherwise.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record). 

To the extent that the Veteran's assertions may be construed as opinions regarding aggravation, the evidence does not demonstrate that the Veteran has the knowledge, understanding, or training to provide a competent medical opinion as to whether the current left knee degenerative joint disease was caused by or permanently worsened by service-connected right knee osteoarthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  In this case, a competent medical opinion would require a thorough understanding of the musculoskeletal system and other organic processes of the human body, as well as knowledge of other factors which may contribute to onset of degenerative joint disease, including the aging process.  The etiology of degenerative joint disease is complex, and is not capable of lay observation.  See id.; Jandreau, 492 F.3d at 1377.  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of left knee degenerative joint disease are not afforded any probative weight.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship, either by causation or by aggravation, between the left knee degenerative joint disease and the service-connected right knee osteoarthritis.  Thus, service connection based on a secondary theory of entitlement is not warranted.  38 C.F.R. § 3.310(a).  Because the preponderance of the evidence is against this theory, the benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board next finds that the weight of the lay and medical evidence is against finding that the Veteran had chronic symptoms of left knee degenerative joint disease in service or continuous symptoms of left knee degenerative joint disease since service separation.  The Veteran does not contend, the evidence does not show, that left knee degenerative joint disease was chronic in service.  

The representative indicated that the Veteran has been treated for left knee pain for decades.  See May 2013 VA Form 1-646.  In contrast, the Veteran reported onset of left knee pain in 2007 during the August 2014 VA examination.  While the Veteran may have suggested left knee pain for a period longer than 2007 (see the November 2010 VA Form 21-4138) when discussing right and left knee symptoms, given the Veteran's specific indication of left knee pain onset in 2007, the Board finds that the representative misconstrued the Veteran's November 2010 statement, and that the November 2010 statement was not describing left knee pain for decades, but rather right knee pain for decades.  See also June 1986 right knee surgery report.  Review of the remaining lay and medical evidence does not otherwise show symptoms of left knee degenerative joint disease continuously since service separation, and the Veteran has made no such assertion other than by way of the representative's May 2013 VA Form 1-646.  For these reasons, the Board finds that symptoms of left knee degenerative joint disease have not been continuous since service separation.

Within this context, the Board also finds that left knee degenerative joint disease did not manifest to a compensable degree within one year of service separation.  As indicated above, there is no indication that left knee degenerative joint disease manifested to a compensable degree within one year of service separation in March 1989.  Left knee degenerative joint disease was first diagnosed in 2012, and left knee pain began in 2007.  See August 2014 VA examination report.

As the evidence shows no chronic symptoms of left knee degenerative joint disease in service, continuous symptoms of left knee degenerative joint disease after service separation, or manifestation of left knee degenerative joint disease to a compensable degree within one year of service separation, the criteria for service connection for left knee degenerative joint disease on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that the current left knee degenerative joint disease is not related to an in-service injury, disease, or event because the weight of the evidence is against finding any in-service injury, disease, or event to which left knee degenerative joint disease could be related.  The Veteran's theory of service connection for left knee degenerative joint disease has been limited to secondary service connection due to the service-connected right knee osteoarthritis; secondary service connection is not shown by the evidence.  The record does not include any medical opinion to relate left knee degenerative joint disease to service.

For these reasons, the Board finds that the weight of the lay and medical evidence is against finding that the current left knee degenerative joint disease is related to service or to the service-connected right knee disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Diagnostic Code 5010 instructs that an arthritis disability is to be rated under Diagnostic Code 5003, which, in turn, provides a minimum 10 percent disability rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain.  See 38 C.F.R. § 4.71a.  A 10 percent rating for traumatic arthritis (Diagnostic Code 5010), rated as degenerative arthritis (Diagnostic Code 5003), is both the maximum and minimum rating provided for arthritis that is painful and results in noncompensable limitation of motion of a major joint. 

Limitation of motion for the knee is rated under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  Separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  See VAOPGCPREC 09-04.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. Id.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Increased Rating for Right Knee Osteoarthritis

Service connection for right knee osteoarthritis was granted by the RO in a May 2008 rating decision, which provided a 10 percent disability rating, effective March 30, 2007.  In September 2009, the Veteran submitted a claim for an increased rating based on right knee pain.  See September 9, 2009 VA Form 21-4138.  In an April 2013 rating decision, the RO granted an increased disability rating of 20 percent, effective February 19, 2013.

Right Knee Rating from September 9, 2009 to February 19, 2013

For the rating period from September 9, 2009 to February 19, 2013, the right knee osteoarthritis was purportedly rated using Diagnostic Codes 5010-5260; however, the findings and reasons and bases of the rating decision reflect that the initial 10 percent disability rating was actually assigned using the criteria under Diagnostic Codes 5010-5003.  38 C.F.R. § 4.71a.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case, Diagnostic Code 5010 is used for rating traumatic arthritis, while Diagnostic Code 5260 would indicate the schedular rating criteria used to rate disabilities that limit leg flexion.  

In this case, the 10 percent disability rating for right knee osteoarthritis was assigned based on findings of noncompensable limitation of motion; therefore, the rating criteria actually used was Diagnostic Code 5003 (by reference from Diagnostic Code 5010), notwithstanding the inappropriate use of hyphen and Diagnostic Code 5260.  See October 2010 rating decision.  The assigned 10 percent rating for traumatic arthritis (Diagnostic Code 5010), rated as degenerative arthritis (Diagnostic Code 5003), is both the maximum and minimum rating provided for arthritis that is painful and results in noncompensable limitation of motion of a major joint; as a higher rating than 10 percent is not possible under Diagnostic Codes 5010-5003, no further discussion is warranted regarding this rating criteria. 

On review of all the evidence, lay and medical, the Board finds that, for the rating period from September 9, 2009 to February 19, 2013, the service-connected right knee disability manifested symptoms including right knee flexion to 114 degrees, extension to 0 degrees, osteoarthritis, joint "locking," painful motion, weakness, stiffness, swelling, redness, giving way, lack of endurance, fatigability, deformity, dislocation, and functional impairment including use of a cane and leg brace, pain when bending or straightening the knee, difficulty getting up, and an inability to stand for prolonged periods.  As noted above, the claim for an increased rating was based on assertion of worsening right knee pain.  See September 9, 2009 VA Form 21-4138.

VA examined the right knee in November 2009.  Range of motion in the right knee was recorded as flexion to 140 degrees and extension to 0 degrees, without any additional limitation due to pain or inability to perform repetitive range of motion.  The Veteran reported right knee disability symptoms including weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, deformity, pain, and dislocation.  The Veteran described functional impairment including pain when bending or straightening the knee, difficulty getting up, and an inability to stand for prolonged periods.  The Veteran also reported an incapacitating episode related to the right knee in September 2009 that lasted for three weeks, but was otherwise unspecific.  The VA examiner noted a normal gait, but required use of a cane for ambulation.  There were no signs of subluxation or ankylosis.

In a January 2010 VA Form 21-4138, the Veteran reported limitation of motion, but did not provide any specific indication of how much right knee motion was limited.  The Veteran stated that he used a cane and brace for ambulation.  See also July 10, 2009 and October 15, 2009 VA treatment records.

After a review of all the evidence, both lay and medical, for the rating period from September 9, 2009 to February 19, 2013, the Board finds that the criteria for an increased disability rating in excess of 10 percent under Diagnostic Codes 5260 or 5261 for the service-connected right knee osteoarthritis has not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5010, which in turn would be rated under Diagnostic Codes 5260 for limitation of motion, requires flexion limited to 30 degrees or less.  Similarly, a rating in excess of 10 percent under Diagnostic Code 5261 requires extension limited to 15 degrees or more.  Id.  

For the rating period from September 9, 2009 to February 19, 2013, the limitation of motion of the right knee did not more nearly approximate flexion limited to 
30 degrees or less, or extension limited to 15 degrees or more, as needed for a 
20 percent rating, even with consideration of the additional limitation due to weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, deformity, pain, and dislocation.  The evidence demonstrates right knee flexion to 140 degrees and right leg extension to 0 degrees, to include any additional limitation of motion due to pain or the other symptoms listed above.

Based on the evidence above, an increased rating in excess of 10 percent based on limitation of flexion under Diagnostic Code 5260 or limitation of extension under Diagnostic Code 5261 is not warranted.  The Board has considered whether an increased rating for the right knee osteoarthritis is warranted on the basis of functional loss due to the pain, weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, fatigability, deformity, and dislocation shown by the evidence.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  As shown in the November 2009 VA examination report and other VA treatment records, the Veteran has reported functional impairment including use of a cane and leg brace, pain when bending or straightening the knee, difficulty getting up, and an inability to stand for prolonged periods.  Each of these examples of functional impairment incorporates pain and limited or painful motion; however, the Board finds that, event with considerations of additional limitations due to such factors, for the rating period from September 9, 2009 to February 19, 2013, the degree of functional impairment shown does not more nearly approximate the criteria for to warrant an increased rating in excess of 10 percent under Diagnostic Code 5260 or 5261.  

Alternative Right Knee Rating Based on Semilunar Cartilage Dislocation

As noted above, the Veteran is currently in receipt of a 10 percent rating under Diagnostic Code 5003 (though labeled as Diagnostic Code 5010-5260) for osteoarthritis with painful motion; however, as an alternative, Diagnostic Code 5258 allows for a higher (single and maximum) 20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms.  See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  

On review of all the evidence, lay and medical, the Board finds that, for the period from September 9, 2009 to February 19, 2013, the evidence is in relative equipoise as to whether the service-connected right knee osteoarthritis manifested knee disability appropriately analogous to dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  The evidence includes medical records from the private physician who performed a right knee meniscectomy in June 1986 to correct a complex tear of the lateral meniscus.  The surgical notes show that a portion of the right knee meniscus was excised, and that the operation concluded with the meniscus well balanced.  As noted above, the Veteran's complaints regarding the right knee include frequent pain, and also episodes of locking.  See November 2009 VA examination report.

In sum, the evidence demonstrates a right knee meniscus (semilunar cartilage) dislocation dating back to 1986, frequent complaints of right knee pain, and includes the Veteran's report of right knee locking.  Joint "locking" is the sudden loss of ability to extend the knee, which is usually painful.  See Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012).  Although the Veteran did not indicate the frequency of right knee locking symptoms, the Board resolves reasonable doubt in the Veteran's favor to find that, for the period from September 9, 2009 to February 19, 2013, the criteria for a higher (single and maximum) 
20 percent disability rating for dislocation of semilunar cartilage with frequent episodes of joint "locking," pain, and effusion have been met.

The Veteran may not be assigned separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258 for disability of the same knee for any period because to do so would involve prohibited pyramiding by rating overlapping symptoms.  The Veteran's knee disability has been manifested by osteoarthritis, joint "locking," painful motion, weakness, stiffness, swelling, redness, giving way, lack of endurance, fatigability, deformity, dislocation, and functional impairment including use of a cane and leg brace, pain when bending or straightening the knee, difficulty getting up, and an inability to stand for prolonged periods.  Both Diagnostic Codes 5003 and 5258 overlap in rating based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Code 5003 and Diagnostic Code 5258 would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition); see also Arthur J. Helfet, Clinical Features of Injuries to the Semilunar Cartilages, in Disorders of the Knee 110 (Arthur J. Helfet ed., 2d ed. 1982) (removal of the semilunar cartilage may resolve restriction of movement caused by tears and displacements of the menisci).

As such, the Board finds that a 20 percent rating under Diagnostic Code 5258 is warranted as use of Diagnostic Code 5258 is more potentially and actually favorable.  As noted above, in any case involving knee pain or locking, separate ratings may not be assigned under Diagnostic Codes 5003 and 5258 because to do so would constitute pyramiding; therefore, because the Board is granting an increased rating of 20 percent under Diagnostic Code 5258, the 10 percent rating that was actually assigned using the rating criteria under Diagnostic Code 5003 (although previously labeled as 5010-5260) will be discontinued for the entire current increased rating period.  This change in Diagnostic Code does not amount to a reduction, as the rating of the Veteran's right knee osteoarthritis increases from 10 percent to 20 percent as a result of this decision.  Within this context, the Board also finds that, as the criteria for a disability rating in excess of 10 percent were not met or more nearly approximated under Diagnostic Code 5260 or 5261, the criteria for a disability rating in excess of 20 percent under those diagnostic codes are also not met. 


Right Knee Rating from February 19, 2013

For the rating period from February 19, 2013, the right knee osteoarthritis has been rated under Diagnostic Code 5010-5258.  38 C.F.R. § 4.71a.  Similar to the discussion above, Diagnostic Code 5010 is used for rating arthritis; however, unlike the discussion above, the additional code is Diagnostic Code 5258, which provides a single disability rating of 20 percent based on dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 

Initially, the Board notes that the Veteran is currently in receipt of the maximum disability rating provided under Diagnostic Code 5258 based on semilunar cartilage dislocation with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.  No higher rating than 20 percent is provided.  Accordingly, the Board finds that the right knee disability is rated at the highest rating under Diagnostic Code 5258; therefore, an increased rating under Diagnostic Code 5258 is not available.  Nevertheless, the Veteran contends that a disability rating in excess of 20 percent is warranted based on right knee pain.  See May 2013 VA Form 1-646.

As indicated above, in any case involving knee pain or locking, separate ratings may not be assigned under Diagnostic Codes 5003 and 5258 because to do so would constitute pyramiding, that is, would involve rating twice overlapping symptoms or impairment of the same knee.  38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  As such, the Board has considered whether an alternative disability rating based on painful motion is warranted under Diagnostic Code 5260 or 5261.  Given the existing 20 percent disability rating for the period from February 19, 2013, an alternative disability rating under would Diagnostic Code 5260 or 5261 would have to exceed 20 percent to be more favorable to the Veteran. 

On review of all the evidence, lay and medical, the Board finds that, for the period from February 19, 2013, the service-connected right knee disability manifested right knee flexion to 100 degrees, right knee extension to 5 degrees, osteoarthritis, joint "locking," painful motion, and swelling.  VA examined the right knee on February 19, 2013.  Range of motion measurements showed right knee flexion to 
120 degrees, with no objective evidence of painful motion, and right knee extension to 5 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive motion testing without further limitation.  Joint stability testing included normal results for anterior, posterior, and medial lateral stability.  There was no evidence or history of ankylosis or recurrent patellar subluxation/dislocation.  The Veteran reported additional symptoms including pain and swelling. 

VA examined the right knee again in August 2014.  Range of motion measurements showed right knee flexion to 110 degrees, with painful motion at 100 degrees, and right knee extension to 5 degrees, with no additional limitation of motion due to pain.  The Veteran was able to perform repetitive motion testing without further limitation.  Joint stability testing included normal results for anterior, posterior, and medial lateral stability.  There was no evidence or history of ankylosis or recurrent patellar subluxation/dislocation.

After a review of all the evidence, both lay and medical, for the rating period from February 19, 2013, the Board finds that the criteria for an increased disability rating in excess of 20 percent under Diagnostic Code 5260 or 5261 for the service-connected right knee osteoarthritis has not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 20 percent (30 percent) under Diagnostic Code 5260 for limitation of motion, requires flexion limited to 15 degrees or less.  Id.  A 30 percent rating under Diagnostic Code 5261 requires limitation of extension of the leg to 20 degrees.  Id.  

For the rating period from February 19, 2013, the limitation of motion of the right knee did not more nearly approximate flexion limited to 15 degrees or less, or extension limited to 20 degrees or more, as needed for a 30 percent disability rating, even with consideration of the additional limitation due to pain and swelling.  The evidence demonstrates right knee flexion to 100 degrees and extension to 5 degrees, to include any additional limitation of motion due to pain or the other symptoms listed above.

Based on the evidence above, an increased rating in excess of 20 percent based on limitation of flexion under Diagnostic Code 5260 or limitation of extension under Diagnostic Code 5261 is not warranted.  The Board has considered whether an increased rating for the right knee osteoarthritis is warranted on the basis of functional loss due to the pain, joint "locking," and swelling shown by the evidence.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  As shown in the November 2009 VA examination report and other VA treatment records, the Veteran has reported functional impairment including use of a cane and leg brace, pain when bending or straightening the knee, difficulty getting up, and an inability to stand for prolonged periods.  Although these symptoms were reported on the earlier rating period, but not for the period from February 2013, it remains that each of these examples of functional impairment incorporates pain and limited or painful motion.  The Board finds that this functional impairment does not warrant an increased rating in excess of 20 percent under Diagnostic Code 5260 or 5261.  

Other Knee Diagnostic Codes

The Board has also considered whether an increased or separate disability rating is warranted under any of the other diagnostic codes pertaining to the knee for any part of the rating period.  There is no lay or medical evidence of ankylosis; therefore, the Board finds that Diagnostic Code 5256 does not apply.  There is no lay or medical evidence that the Veteran underwent a knee replacement of either knee joint; therefore, Diagnostic Code 5055 is inapplicable.  

The evidence does not show recurrent subluxation or lateral instability of the right knee for any period.  Although the Veteran reported a giving way sensation during the November 2009 VA examination, the Board finds that, in the context of the other specific findings, which include clinical observation of no right knee subluxation, this more closely resembles weakness in the knee rather than instability.  See Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007) (defining instability as a "lack of steadiness or stability" and functional instability as the "inability of a joint to maintain support during use").  As such, a separate rating under Diagnostic Code 5257 does not apply.  As discussed above, consideration of right knee weakness was included in the 20 percent disability rating assigned under Diagnostic Code 5258; therefore, a separate rating for right knee instability under the facts of this case would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula in the right knee.  Diagnostic Code 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  As the evidence of record does not reflect that the Veteran has genu recurvatum of the right knee, Diagnostic Code 5263 does not apply. 

Additionally, within the context of the grant of an alternative increased rating of 
20 percent under Diagnostic Code 5258, the Board finds that a separate disability rating under Diagnostic Code 5259 is not warranted.  The rating criteria under Diagnostic Codes 5258 and 5259 differ from each other only in that the semilunar cartilage is dislocated in Diagnostic Code 5258 and surgically absent in Diagnostic Code 5259.  Diagnostic Code 5258 requires dislocation of the semilunar cartilage with symptoms of frequent joint "locking," pain, and effusion and Diagnostic Code 5259 requires removal of the semilunar cartilage that is symptomatic; therefore, Diagnostic Codes 5258 and 5259 overlap with each other in symptoms of pain, effusion, and locking, but not as to dislocation or surgical absence.  Esteban at 261 (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).  Granting a separate rating for the same overlapping manifestations, specifically pain and locking, of the Veteran's right knee disability under Diagnostic Code 5259 would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  Moreover, the highest available rating under Diagnostic Code 5259 in this case is 10 percent; thus, Diagnostic Code 5259 does not allow for a higher rating than Diagnostic Code 5258 (which provides a single, maximum rating of 20 percent).

Whether Separate Rating for Right Knee Scar

Service connection for right knee osteoarthritis includes recognition of an associated right knee scar.  See, e.g., October 2010 rating decision.  On review of all the evidence, lay and medical, the Board finds that, for the entire rating period, the service-connected right knee scar manifested a single, linear, stable, nonpainful scar measuring 0.4 cm by 0.1 cm.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Note (1) explains that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.

The November 2009 VA examination report includes a discussion of the right knee scar associated with the June 1986 right knee meniscectomy.  The Veteran reported that the scar is not painful or unstable.  The VA examiner measured the right knee linear scar as 0.4 cm by 0.1 cm, with no underlying tissue damage or any effect on motion or function.

The February 2013 VA examination report reflects that the right knee scar associated with right knee surgery remained unhealed.  The scar was measured as 1.0 cm by 0.1 cm, and was neither painful nor unstable.  In sum, the weight of the evidence is against finding that the service-connected right knee scar is either painful or unstable.  For these reasons, the Board finds that, for the entire rating period, a separate compensable rating for the service-connected right knee scar is not warranted.  

The Board has further considered whether a compensable rating for the scar is warranted under any other provision of the rating schedule; however, the evidence does not demonstrate that the right knee scar is either nonlinear or that the right knee scar affects the head, face, or neck.  38 C.F.R. §§ 4.118, Diagnostic Codes 7800-02, 7805.  For these reasons, the Board finds that, for the period from February 19, 2013, the preponderance of the evidence is against a separate compensable rating for the right knee scar.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.118.  

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the schedular criteria are adequate to rate the Veteran's right knee osteoarthritis.  Over the course of the entire rating period from September 9, 2009, the right knee osteoarthritis has, at various times, manifested symptoms and impairment including limited motion, pain, swelling, weakness, stiffness, redness, giving way, lack of endurance, locking, fatigability, deformity, dislocation, and functional impairment including use of a cane and leg brace, pain when bending or straightening the knee, difficulty getting up, and an inability to stand for prolonged periods.  The schedular rating criteria specifically provide ratings based on limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), and for symptoms such as "locking" and pain associated with semilunar cartilage removal or dislocation, as shown in this case (Diagnostic Code 5258 and 5259).

Additionally, the Board finds that symptoms and impairment caused by the Veteran's right knee scar is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular criteria for rating scar disabilities found under 38 C.F.R. § 4.118 contemplate resulting disfigurement, scars that are deep and cause limited motion, the size of the scars, scars that are unstable, and scars that are painful on examination.  There is no symptomatology and/or functional impairment that are not considered by the rating criteria.  The right knee scar is small, nonlinear, and otherwise asymptomatic; therefore, the Board finds that the schedular criteria are adequate to rate the scar disability, and referral for consideration of extraschedular rating is not required.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are residuals of a severe strain and possible fracture of the right ankle, and a scar from left inguinal hernia repair.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate 

the right knee osteoarthritis, and referral for extraschedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  The separate and non-intertwined extraschedular issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) (2014) is being remanded.


ORDER

Service connection for left knee degenerative joint disease, to include as secondary to service-connected right knee osteoarthritis, is denied.

An increased disability rating of 20 percent for right knee osteoarthritis for the rating period from September 9, 2009 to February 19, 2013 is granted; an increased rating in excess of 20 percent for any period is denied. 


REMAND

TDIU

In August 2009, the Veteran submitted a claim for a TDIU. The claim was denied by the RO in the October 2010 rating decision.  The Veteran submitted a timely notice of disagreement in November 2010; however, the RO has not yet issued a statement of the case on this issue.  

Where a statement of the case has not been provided following the timely following of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  
Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of entitlement to a TDIU.  In order to perfect an appeal of the issue of entitlement to a TDIU to the Board, the Veteran must file a timely and adequate substantive appeal following the issuance of the statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


